DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The IDS received on December 30, 2019 is proper and is being considered by the Examiner.
Drawings
	The drawings received on December 30, 2019 are objected to for failing to comply with the Sequence Rules as set forth in 37 CFR 1.821-1.825.  Specifically, Figures 7-10 discloses nucleotides which are 10 or greater in length without their proper SEQ ID Number in the Figures themselves or their description found in Brief Description of Drawings section.
	Because a Sequence Listing is in the application file, the Office presumes that the sequences in the Figures are present in said Sequence Listing.  If so, Applicants should amend the Figures or the specification so as to recite the proper SEQ ID numbers for the disclosed sequences.  However, if the sequences depicted in the Figures are not present in the Sequence Listing of record, Applicants must refer to the rules set forth in 37 CFR 1.821-1.825 for complete compliance.


Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 3, line 24). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.
In addition, the disclosure is also objected to because of the following informalities:
Please correct all recitations of “SEQ ID No” to “SEQ ID NO:”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 is missing a conjunction between the two steps of “inserting” and “applying”, resulting in the vague and indefinites of whether the steps are required or only required in the alternative.  For the purpose of prosecution, the conjunction “and” is assumed, thus requiring both steps to be performed.
	Claim 10 recites that the method employs “an applied pressure difference” being less than 12 bars, but fails to recite where the pressure difference occurs.
	Claim 13 is indefinite for the same reason.
	Claims 15 and 16 are indefinite by way of their dependency on claim 10.
	Claims 2-16 are indefinite by way of their dependency on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ranchon et al. (Lab Chip, published on-line February 19, 2016, vol. 16, pages 1243-1253) in view of Huber et al. (Lab Chip, 2009, vol. 9, pages 2933-2940).
st column, 1st paragraph; “viscoelastic fluid1 was composed of low conductivity buffer for electrophoresis (2x TBE) supplemented with variable proportions of poly-vinylpyrrolidone (PVP, 360 kDA) spanning 0.1-5% (m:v)”, page 1244, 1st column; “bi-directional” because hydrodynamic flow and electrophoretic directions are going the opposite direction), comprising:
inserting a sample comprising nucleic acid into a channel, wherein said channel comprises an axis of flow and at least one constriction (see Figure 1, which comprises a channel having a diameter and an axis of flow; also “we hypothesized that electro-hydrodynamic actuation could be used to enrich DNA in a funnel … the electric flow and flow fields increase proportionally in a constriction except at the vicinity of the apex … As the molecule progresses balance … Past this position, conversely, DNA transport is forced by electrophoresis and oriented backwards to the stagnation point, therefore defining a region in which DNA enrichment occurs … allowing us to perform separation and enrichment operations simultaneously.”, page 1249; see Figure 4 and page 1249, 2nd column); and 
applying hydrodynamic flow in said channel in combination with the application of an electric field in the channel serving to displace the nucleic acids in the channel along the axis of flow to stop and concentrate the nucleic acid in an area upstream of said constriction in order to detect said nucleic acid (see above citation).
With regard to claims 7, 8, 12, and 13, the non-newtonian liquid medium comprises PVP around 2% (“concentration of PVP was set to 2% in most experiments”, page 1244, 1st column, bottom paragraph), which is identical to the non-newtonian liquid medium comprising PVP that instant application employs (“the liquid medium comprises PVP … in a concentration by mass of order 18% or … 3%”, specification 17, lines 30-31).
With regard to claims 9 and 14, the artisans teach that detection can be achived in as little as 30 seconds (“we used a shallower funnel of 1 m and higher PVP nd column) or other times such as 7 minutes, which is 420 seconds (“investigated the separation mechanism in microfluidic chips of 2 m thickness.  The pressure was set at 10, 25, and 150 bar m-1 in order to resolve DNA bands in the range of 0.5-10 kb … Optimal results were obtained for a means flow velocity of 200 m s-1 and an electrophoretic speed of 45 m s-1, allowing us to complete the separation in ~7 minutes …”, page 1248).
With regard to claims 10, 15, and 16, various voltages and pressure combinations are employed including but not limited to 75 volts with 7 bar (see Figure 4D).
Ranchon et al. do not teach that the nucleic acid being separated from the environment and enriched is complexed with a “probe”, wherein this nucleic acid:probe complex is separated/enriched and detected.
Consequently, Ranchon et al. do not explicitly teach that the probe is an oligonucleotide probe (claim 2), which has the length of 30 to 120 bases (claim 3), or 15 to 30 bases (claim 4), or that the molecular weight of the nucleic acid/probe complex is greater or equal to 2X the molecular weight of the probe (claim 6), or greater than equal to 4X the molecular weight of the probe (claim 11).
Ranchon et al., while teaching the use of labels, do not explicitly teach tagging the probe with polymers and/or nanoparticles (claim 5).

“During separation step, the small sample plug was driven into the separation channel by electroosmosis, which was dominant.  Since the DNA and our reference dyes were negatively charged, electrophoresis drove the species in the direction of the injection region, reducing the total velocity.  Hence, species that were electrophoretically faster reached the detection region later” (page 2936, 2nd column)

“demonstrates the successful separation of hybridized probe and target DNA from unhybridized probe.  For the negative control, … 10 M probe oligonucleotide (labeled with Alexa Flour 488) and 10 M fluorescein were loaded into port A, while 10 M unlabeled mismatch oligonucleotide was placed into port B.  The electropherogram shows only two peaks: the fluorescein reference marker at 54 seconds and the single-stranded probe at 71 seconds.  In contrast, when the mismatch DNA is replaced by 10 M complementary DNA, another baseline resolved peak appears, indicating the separation of hybridized and unhybridized probe DNA.  The dsDNA peak migrates slower than the ssDNA peak, indicating that the dsDNA has the higher electrophoretic mobility, as expected.” (page 2936, 2nd column)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ranchon et al. with the teachings of Huber et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Ranchon et al.’s method is fully capable of separating out double-stranded DNA molecules based on their molecular weight in a by-directional electro-hydrodynamic flow in a non-newtonian liquid medium, allowing for 
The artisans go on to suggest that their method would be amenable for further optimization of the parameters which directly relate to the resolvability of the assay and applied for additional bioanalytical assays:
“Our technology hence presents an opportunity for a variety of developments in genomic analysis in miniaturized systems.  Future improvements of separation and/or enrichment performance can be achieved by investigating the relationship between the resolution of separations and the fluid visoelastic properties.  Indeed, the fluid characteristics can be monitored by turning the molecular weight and/or the concentration of dissolved polymers, e.g., PVP or poly-ethylene oxide…” (page 1251, 1st column)

The teachings provided by Huber et al. would have reasonably motivated one of ordinary skill in the art to apply the teachings of Huber et al. into the teachings of Ranchon et al. so as to detect the double-stranded nucleic acid formation produced when a target-specific complexes with its target, allowing not only taking advantage of the separation/enrichment of double-stranded nucleic acids, but result in the separation/enrichment of the targeted double-stranded nucleic acids.  Doing so would have been readily incorporable because the method disclosed by Ranchon et al. was capable of separating/enriching as well as imaging the various double-stranded nucleic acids based on their molecular weights (of the double-strand).  Given that Huber et al. taught complexing a single-stranded target nucleic acid with a target-specific probe, and allowing the resulting duplex (of double-stranded complex) to be separated out 
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Also, in KSR International Co v. Teleflex Inc, the Supreme Court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an 
And as discussed above, it is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the Supreme Court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

Based on the above motivation and arriving at the claimed invention, said one of ordinary skill in the art would have been motivated to target nucleic acids of various lengths which have been demonstrated by Ranchon et al. which are 0.2 to 1.5 kbp2.
With regard to the molecular weight of the duplex formed between the probe and the target being at least 2X or 4X greater than that of the probe itself, such would 
Lastly, it would have been obvious to label the probe with a nanoparticle or polymer so as to aid in the molecular weight differentiation formed between the probe:target complex and those which remain unhybridized and/or for imaging the complex for detection.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        September 9, 2021
/YJK/
	

  			
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Instant specification on page 4 defines that visoelastic fluid is non-newtonian; “For example, a non-newtonian fluid according to the invention can have a shearing dependent viscosity coefficient; or can have an elastic behavior.  According to an embodiment, the fluid is viscoelastic”
        2 “use of funnel … configuration, we established that the operation of DNA enrichment and separation can be carried out simultaneously for the bands of a DNA MW marker between 0.2-1.5 kbp diluted … 30 s.”, Abstract